 



EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

AGREEMENT, made as of October 29, 2019, by and between Adhera Therapeutics,
Inc., a Delaware corporation (the “Company”) and Rhonda Stanley (the
“Executive”).

 

RECITALS

 

In order to induce Executive to serve as the Senior Vice President of Finance
and Accounting (“SVP Finance”) of the Company, the Company desires to provide
Executive with compensation and other benefits on the terms and conditions set
forth in this Agreement.

 

Executive is willing to accept such employment and perform services for the
Company, on the terms and conditions hereinafter set forth.

 

It is therefore hereby agreed by and between the parties as follows:

 

1. Employment.

 

1.1 Subject to the terms and conditions of this Agreement, the Company agrees to
employ Executive during the term hereof as its SVP Finance. In her capacity as
SVP Finance, Executive shall report to the Chief Executive Officer (the “CEO”)
of the Company or, to the extent applicable, the Audit Committee of the Board of
Directors (the “Board”), and shall have the powers, responsibilities and
authorities lawfully assigned to her by the Company from time to time,
including, without limitation, signing the periodic reports filed by the Company
under the Securities Exchange Act of 1934, as amended, and the appropriate
certifications thereto, as the principal accounting officer and principal
financial officer of the Company.

 

 

 

 

1.2 Subject to the terms and conditions of this Agreement, Executive hereby
accepts employment as SVP Finance commencing November 1, 2019 (the “Commencement
Date”), and agrees to devote her full working time and efforts, to the best of
her ability, experience and talent, to the performance of services, duties and
responsibilities in connection therewith. Executive shall perform such duties
and exercise such powers, commensurate with her position as SVP Finance, as the
Company shall lawfully from time to time delegate to her on such terms and
conditions and subject to such restrictions as the Company may reasonably from
time to time impose. Executive and the Company anticipate that Executive will be
able to discharge her duties under this Agreement while spending a substantial
portion of her working time working remotely, and not at the Company’s office
location; provided, that it is the expectation of Executive and the Company that
Executive will report to the Company’s office in person approximately twenty
(20) hours per week (with such number of hours being higher during such periods
when the Company is preparing the financial statements to be included in its
annual and quarterly filings under the Securities Exchange Act of 1934, as
amended, and other filings and offering materials relating to the Company’s
financing initiatives, and lower during other periods of the year) and at such
other times as the Company may reasonably request for Executive to perform her
duties under this Agreement.

 

1.3 Except as provided in Section 12, nothing in this Agreement shall preclude
Executive from engaging, so long as, in the reasonable determination of the
Company, such activities do not interfere with her duties and responsibilities
hereunder, in charitable and community affairs, from managing any passive
investment made by her in publicly traded equity securities or other property
(provided that no such investment may exceed 1% of the equity of any entity,
without the prior written approval of the Company). Further, notwithstanding
Section 12 or any other term of this Agreement, the parties agree that Executive
may continue to serve in an advisory role to Falcon Therapeutics, and that such
will not constitute a breach of any term of this Agreement, provided that any
material expansion or extension of such responsibilities shall require the prior
written consent of the Board (which may be given by the Chairman of the Board
and/or the CEO).

 

2

 

 

2. Term of Employment. Executive’s term of employment under this Agreement shall
commence on the Commencement Date and, subject to the terms hereof, shall
terminate on the earlier of: (i) the three (3) year anniversary of the
Commencement Date; or (ii) the termination of Executive’s employment pursuant to
this Agreement (the effective date of such termination being the “Termination
Date”; and the period from the Commencement Date until the Termination Date of
this Agreement shall be the “Term”). To terminate this Agreement, either party
must give written notice to the other party at least forty-five (45) days prior
to the Termination Date; provided, that no such notice shall be required in the
event that the Company terminates this Agreement for Cause or Executive
terminates this Agreement for Good Reason, except as otherwise provided herein.
Unless earlier terminated, the Term of this Agreement shall be renewed
automatically for succeeding terms of one (1) year (in which case both the
Termination Date and the Term shall be extended one (1) year on each renewal),
unless either party has given written notice to the other at least six (6)
months prior to the applicable Termination Date of its intention not to renew.
For the avoidance of doubt, no severance obligations hereunder shall arise as a
result of the expiration of the Term or the failure by the Company to renew
Executive’s employment hereunder, except as follows: (a) if the Company provides
notice to Executive at least six (6) months prior to the expiration of the Term
of its intention not to renew Executive’s employment hereunder, then the Company
shall continue to pay to Executive her Base Salary (at the rate then applicable
to Executive) for a period of six (6) months following the expiration of the
Term, payable in accordance with the Company’s normal payroll practices, subject
to Executive’s continued compliance with the terms of this Agreement and any
restrictive covenants to which she is subject; (b) if the Company provides
notice to Executive less than six (6) months, but not less than five (5) months,
prior to the expiration of the Term of its intention not to renew Executive’s
employment hereunder, then the Company shall continue to pay to Executive her
Base Salary (at the rate then applicable to Executive) for a period of six (6)
months following the expiration of the Term, payable in accordance with the
Company’s normal payroll practices, subject to Executive’s continued compliance
with the terms of this Agreement and any restrictive covenants to which she is
subject; and (c) if the Company provides notice to Executive less than five (5)
months prior to the expiration of the Term of its intention not to renew
Executive’s employment hereunder, then the Company shall continue to pay to
Executive her Base Salary (at the rate then applicable to Executive) for a
period of twelve (12) months from the date of such notice (including the period
of time remaining up to the expiration of the Term, and continuing following the
expiration of the Term), payable in accordance with the Company’s normal payroll
practices, subject to Executive’s continued compliance with the terms of this
Agreement and any restrictive covenants to which she is subject. By way of
example, if the Company gives notice three (3) months prior to the expiration of
the Term of its intention not to renew Executive’s employment hereunder, the
Company shall continue to pay Executive’s Base Salary for a period of nine (9)
months following the expiration of the Term, such that Executive continues to
receive the Base Salary for a total of twelve (12) months from the date of the
notice. For the avoidance of doubt, nothing in this Section 2 shall prevent the
Company from terminating the employment of Executive for Cause (as defined
below) in accordance with the terms of this Agreement less than six (6) months
prior to the expiration of the Term of Executive’s employment hereunder
regardless of whether or not the Company has given written notice to Executive
of its intention to renew (or not renew) the Term of this Agreement, in which
event the provisions of this Agreement relating to a termination for Cause, and
not the provisions of this Section 2 relating to continued payment of Base
Salary, shall apply.

 

3

 

 

3. Compensation.

 

3.1 Salary. The Company shall pay Executive a base salary (“Base Salary”) at the
rate of $285,000 per annum during the Term (prorated for partial years). Base
Salary shall be payable in accordance with the ordinary payroll practices of the
Company. Any adjustment in Base Salary shall be in the sole discretion of the
Company and, as so adjusted, shall constitute “Base Salary” hereunder. The
Company shall consider Executive’s Base Salary for annual increase no later than
the end of the first quarter of each calendar year beginning in the first full
calendar year after the Commencement Date.

 

3.2 Annual Bonus. In addition to her Base Salary, Executive shall be eligible to
receive an annual discretionary bonus (the “Bonus”) during the Term (prorated
for partial years) with a target amount equal to thirty-five percent (35%) of
Base Salary, based on performance criteria determined by the Company in its sole
discretion. The Company shall pay Executive the Bonus (if earned) for a year in
the year following the year for which it is earned, within 30 days of the
Company’s public reporting of the fiscal results for the year in respect of
which the Bonus is earned, but in no event later than the end of such following
year. For avoidance of doubt, the Bonus will be payable if earned during the
Term without regard to whether Executive remains employed by the Company on the
date the Bonus is due to be paid.

 

4

 

 

3.3 Compensation Plans and Programs. Executive shall be eligible to participate
in any compensation plan or program maintained by the Company and generally made
available to other executives of the Company, on terms comparable to those
applicable to such other executives.

 

3.4 Stock Options

 

(a) As soon as practicable on or following the Commencement Date, provided that
the Executive is an employee of the Company on such grant date, the Company
shall grant Executive an option (the “Option”) to purchase 300,000 shares of
common stock of the Company (“Common Stock”). The per share exercise price of
the Option shall be the fair market value of a share of Common Stock on the
Option’s grant date, which shall be the closing price of the Common Stock on the
Option’s grant date. The Executive shall be vested in 25% of the Option as of
the grant date (covering 75,000 underlying shares of Common Stock), and the
remaining unvested portion of the Option shall vest 25% on each of the first
three (3) anniversaries of the grant date such that on the third (3rd)
anniversary of the grant date, Executive shall be fully vested in the Option;
provided that Executive must be employed by the Company on each vesting date in
order to vest in the applicable portion of the Option.

 

(b) Notwithstanding anything herein to the contrary, the Option shall be subject
to the terms and conditions of the Plan and award agreement (as applicable) and
in the event of any conflict between this Agreement and such Plan and/or award
agreement, the Plan and award agreement shall control.

 

3.5 Performance Options

 

(a) In addition to the Option discussed in Section 3.4 above, as soon as
practicable on or following the Commencement Date, provided that the Executive
is an employee of the Company on such grant date, the Company shall grant
Executive two additional options as follows:

 

(i) The Company shall grant Executive an option (the “Revenue Option”) to
purchase 25,000 shares of Common Stock. The Revenue Option shall be unvested as
of the grant date and shall only vest if and on the date that the Company
determines that the Revenue Target (see below) is achieved.

 

5

 

 

(ii) The Company shall grant Executive an additional option (the “Stock Price
Option” and together with the Revenue Option, the “Performance Options”) to
purchase 25,000 shares of Common Stock. The Stock Price Option shall be unvested
as of the grant date and shall only vest if and on the date that the Company
determines that the Stock Price Target (see below) is achieved.

 

(iii) For the avoidance of doubt, the Executive must be employed by the Company
on the vesting dates described above in (i) and (ii) (as applicable) in order to
vest in the Performance Options.

 

(b) The per share exercise price of the Performance Options shall be the fair
market value of a share of Common Stock on the Performance Options’ grant dates,
which shall be the closing price of the Common Stock on such grant date(s).

 

(c) Definitions:

 

(i) Revenue Target. The Revenue Target requires that the Company’s Gross Revenue
for the Prorated 2019 Fiscal Year (such terms defined below) equals or exceeds
$0.4 million, as determined by the Company’s auditors. For purposes of this
Agreement, the “Prorated 2019 Fiscal Year” means that portion of the 2019 fiscal
year starting on October 1, 2019 and ending on the last day of the 2019 fiscal
year. “Gross Revenue” shall mean the total amount of sales recognized by Company
from the Commencement Date through the remainder of the 2019 calendar year, less
the sum of any returns, rebates, chargebacks and distribution discounts.

 

6

 

 

(ii) Stock Price Target. The Stock Price Target requires that the daily volume
weighted average price of the Company’s common stock on the trading market or
exchange on which the Company’s common stock is then listed or quoted for
trading is not less than $2.00 per share (as adjusted for any stock splits,
combinations or similar events) for a sixty (60) consecutive day period
beginning on any day within the Prorated 2019 Fiscal Year.

 

(d) Notwithstanding anything herein to the contrary, the Performance Options
shall be subject to the terms and conditions of the Plan and award agreements
(as applicable) and in the event of any conflict between this Agreement and such
Plan and/or award agreements, the Plan and award agreements shall control. For
the avoidance of doubt, the Company’s grant to Executive of the Performance
Options (as described above) is an unique award and in the event that this
Agreement is renewed or extended pursuant to Section 2 above (or otherwise), the
Company is under no obligation to make additional or similar grants.

 

3.6 2019 Bonuses. For 2019 only, Executive shall be eligible to receive (2) two
different bonuses, as follows:

 

(a) Revenue Bonus. In the event that the Company determines that it has achieved
the Revenue Target (as defined above), then the Company shall pay Executive an
annual amount for 2019 equal to $15,000 (prorated for partial years during which
Executive has served as an employee of, or consultant to, the Company) (the
“Revenue Bonus”) in 2020 within 30 days of the Company’s public reporting of its
2019 final results; provided that the Executive must be an employee in good
standing with the Company on the date the Revenue Bonus is otherwise due to be
paid in order to receive it.

 

7

 

 

(b) Stock Price Bonus. In the event that the Company determines that it has
achieved the Stock Price Target (as defined above), then the Company shall pay
Executive an annual amount for 2019 equal to $15,000 (prorated for partial years
during which Executive has served as an employee of, or consultant to, the
Company) (“Stock Price Bonus”) in 2020; provided that the Executive must be an
employee in good standing with the Company on the date the Stock Price Bonus is
otherwise due to be paid in order to receive it.

 

4. Employee Benefits.

 

4.1 Employee Benefit Programs, Plans and Practices. The Company shall provide
Executive during the Term with coverage under all employee pension and welfare
benefit programs, plans and practices (commensurate with her position in the
Company and to the extent permitted under any employee benefit plan) in
accordance with the terms thereof, which the Company generally makes available
to its executives. During the Term, Executive and her dependents shall be
eligible for family coverage under the Company’s group health insurance plan,
subject to the terms of such plan. If Executive elects to enroll in such plan,
the Company will pay 100% of the premiums thereunder (for both single or family
coverage, as applicable). However, nothing herein requires the Company to keep a
health insurance plan or arrangement in place, or continue any health insurance
plan or arrangement, and the Company may modify, amend or terminate such plan or
program at any time in its sole discretion. Furthermore, the Company may, in its
sole discretion, amend, modify, or cease paying the portion of the premiums it
pays on Executive’s behalf, including, but not limited to, in the event that the
Company or any employee can become subject to any tax or penalty under the
Patient Protection and Affordable Care Act (as amended from time to time) or
Sections 105(h), 106 or 125 of the Internal Revenue Code of 1986, as amended,
(the “Code”), or applicable regulations or guidance issued thereunder.

 

8

 

 

4.2 Vacation and Fringe Benefits. Executive shall be entitled to vacation time
consistent with that set forth in the currently effective Employee Handbook of
the Company (but not less than fifteen (15) business days paid vacation in each
calendar year), as it may change from time to time, which shall be taken at such
times as are consistent with Executive’s responsibilities hereunder. In
addition, Executive shall be entitled to the perquisites and other fringe
benefits generally made available to executives of the Company, commensurate
with her position with the Company.

 

5. Expenses. Executive is authorized to incur reasonable expenses in carrying
out her duties and responsibilities under this Agreement, including, without
limitation, expenses for travel and similar items related to such duties and
responsibilities. The Company will reimburse Executive for all such expenses
upon presentation by Executive, from time to time, of accounts of such
expenditures (appropriately itemized and approved consistent with the Company’s
policy).

 

6. Termination of Employment.

 

6.1 Termination Generally; Severance; Change of Control.

 

(a) The Company or Executive may terminate Executive’s employment at any time
for any reason or no reason, upon forty-five (45) days’ written notice to the
other party (with such notice period not being required in the event of a
termination by the Company for Cause (as defined below) or a termination by
Executive for Good Reason (as defined below), except as otherwise described
herein). If Executive’s employment is terminated by the Company or by Executive
for any reason (including as a result of Executive’s death or Permanent
Disability (as defined below)), prior to the Termination Date, Executive shall
receive: (i) any accrued but unpaid portion of Base Salary through the date of
such termination, payable within fifteen (15) days of the date of such
termination (or earlier if required by applicable law); (ii) any unreimbursed
business expenses incurred through the date of such termination and for which
reimbursement is permitted under the Company’s policies (payable in accordance
with the Company’s policies); and (iii) all other payments and benefits to which
Executive is entitled pursuant to the terms of any employment benefit plan or
program in which Executive participated on the date of such termination, payable
in accordance with the terms of such plans or programs (the amounts described
above in (i) through (iii) being the “Accrued Amounts”).

 

9

 

 

(b) In addition to the Accrued Amounts under Section 6.1(a), if Executive’s
employment is terminated by the Company other than for Cause or by Executive for
Good Reason, then Executive, subject to continued compliance with the terms of
this Agreement and any restrictive covenants to which she is subject, shall be
entitled to continue to receive Base Salary (at the rate then applicable to
Executive) during the period beginning on the effective date of the termination
of Executive’s employment and ending on the one (1) year anniversary of the
effective date of the termination of Executive’s employment, payable in
accordance with the Company’s normal payroll practices (“Salary Continuation”).

 

(c) In addition to the Accrued Amounts under Section 6.1(a), if Executive’s
employment terminates at any time during the one (1) year period following the
occurrence of a Change of Control (as defined in Section 6.1(i) below): (A)
other than as a result of a termination by the Company for Cause or a
termination that is covered by Section 6.1(b), and subject to Executive’s
continued compliance with the terms of this Agreement and any restrictive
covenants to which she is subject, Executive shall be entitled to Salary
Continuation during the period beginning on the effective date of the
termination of Executive’s employment and ending on the one (1) year anniversary
of the consummation of the Change of Control, payable in accordance with the
Company’s normal payroll practices; and (B) other than as a result of a
termination by the Company for Cause, and subject to Executive’s continued
compliance with the terms of this Agreement and any restrictive covenants to
which she is subject, Executive shall immediately vest in the entire unvested
portion of the Option (if any) granted under Section 3.4 that would have vested
prior to the one (1) year anniversary of the consummation of the Change of
Control. Executive shall not be entitled, among other things, to the payment of
any Bonus in respect of all or any portion of the fiscal year in which such
termination occurs.

 

10

 

 

(d) After the termination of Executive’s employment under this Section 6.1, and
except as otherwise expressly provided herein, the obligations of the Company
under this Agreement to make any further payments, or provide any benefits
specified herein, to Executive shall thereupon cease and terminate. For
avoidance of doubt, Executive shall only be entitled to receive the benefits
under Section 6.1(b) or Section 6.1(c), as applicable, and shall not be entitled
to the benefits under both such sections; provided, that Executive shall also be
entitled to the Accrued Amounts under Section 6.1(a) regardless of whether
Section 6.1(b) or Section 6.1(c) also applies.

 

(e) In order to receive the Salary Continuation under Sections 6.1(b) or 6.1(c)
above, or the accelerated vesting of any portion of the Option, Executive must
first execute and deliver to the Company a general release of claims in a form
and substance acceptable to the Company (the “Release”) by the date specified in
such Release and such Release must become irrevocable by its terms; except that
such Release will not require Executive to waive or give up any benefits under
Sections 6.1(a), 6.1(b) or 6.1(c) hereof. The Company will begin paying
Executive the Salary Continuation as described above, once the Release has
become binding upon and irrevocable by her, provided that in the event that the
period Executive has to sign the Release and/or revoke the Release spans two
calendar years, the Company will begin paying Executive the Salary Continuation
as soon as possible but in no event earlier than the beginning of such second
calendar year.

 

11

 

 

(f) For purposes of this Agreement, “Cause” shall mean: (i) willful malfeasance,
willful misconduct or gross negligence by Executive in connection with her
employment; (ii) any willful failure by Executive to perform her duties
hereunder or any lawful direction of the Company as required under Section 1.2,
within ten (10) business days after notice of any such failure to perform such
duties or direction was given to Executive; (iii) the Executive’s breach of the
provisions of Section 12 of this Agreement or any other breach of a material
provision of this Agreement; (iv) Executive’s indictment for or being charged
with: (A) any felony; or (B) a misdemeanor involving moral turpitude; (v) the
Executive’s engaging in theft, fraud, dishonesty or embezzlement or similar acts
in the performance of her duties for the Company or any affiliate; (vi) any act
by the Executive that brings the Company or any of its subsidiaries into
disrepute, including any dishonesty, fraud, intentional misrepresentation of a
material fact, moral turpitude, illegality or conduct actionable under law as
harassment; or (vii) the Executive’s material violation of any Company policy.

 

(g) For purposes of this Agreement, “Good Reason” shall mean any of the
foregoing (without Executive’s prior written consent): (i) any material breach
by the Company of this Agreement, including any material reduction by the
Company of Executive’s authorities, duties or responsibilities (except in
connection with the termination of Executive’s employment for Cause, as a result
of Permanent Disability, as a result of Executive’s death or by Executive other
than for Good Reason); (ii) a failure by the Company to pay Executive her Base
Salary, as and when due; (iii) the Company requiring Executive to report to a
corporate officer or employee instead of the Chief Executive Officer, the Board
and/or the Audit Committee; (iv) any change in Executive’s primary place of
business to a location more than fifty (50) miles from the current location
where Executive primarily reports for in-office work; or (v) a material
diminution (defined as five percent (5%) or greater) in Executive’s Base Salary,
other than a proportional reduction pursuant to a Company-wide reduction of all
executive salaries due to economic conditions or corporate restructuring;

 

12

 



 

provided, however, that “Good Reason” shall not exist unless: (A) Executive
shall have given the Company written notice within ninety (90) days after the
date when Executive first learns of a condition constituting Good Reason,
setting forth (1) the conduct or condition deemed to constitute Good Reason and
(2) a reasonable time, not less than thirty (30) days, within which the Company
may cure (if curable) such conduct or condition giving rise to Good Reason; and
(B) the Company shall have failed to so cure within such period. For the
avoidance of doubt, if cured, such conduct or condition shall not constitute
“Good Reason” for purposes of this Agreement. In order for Executive to resign
for Good Reason, Executive must terminate her employment with the Company no
later than ninety (90) days following the end of the Company’s cure period.

 

(h) As used in this Agreement, the term “Permanent Disability” shall mean that
during the Term: (i) even with reasonable accommodations, in the Company’s sole
discretion, Executive is unable to perform her duties hereunder due to a
physical or mental condition, sickness, injury or disability for ninety (90)
consecutive days, or an aggregate period of one hundred twenty (120) days in any
six (6) months period; or (ii) Executive becomes totally and permanently
disabled under the Company’s long-term disability benefit plan applicable to
executive officers as in effect from time to time (if such a plan exists).

 

13

 

 

(i) For purposes of this Agreement, “Change of Control” shall mean:

 

(i) The acquisition by any individual, entity or group (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) or any successor provision) (any of the foregoing hereafter
a “Person”) of forty percent (40%) or more of either (a) the then outstanding
shares of the capital stock of the Company (the “Outstanding Capital Stock”) or
(b) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the “Voting
Securities”), provided, however, that such an acquisition by one of the
following shall not constitute a change of control: (1) the Company or any of
its subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (2) any Person that is
eligible, pursuant to Rule 13d-1(b) under the Exchange Act, to file a statement
on Schedule 13G with respect to its beneficial ownership of Voting Securities,
whether or not such Person shall have filed a statement on Schedule 13G, unless
such Person shall have filed a statement on Schedule 13D with respect to
beneficial ownership of forty percent (40%) or more of the Voting Securities or
(3) any corporation with respect to which, following such acquisition, more than
sixty percent (60%) of both the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Capital Stock or Voting Securities
immediately prior to such acquisition in substantially the same proportions as
their ownership, immediately prior to such acquisition, of the Outstanding
Capital Stock or Voting Securities, as the case may be; or

 

14

 



 

(ii) Individuals who, as of the Commencement Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to the
Commencement Date whose election or nomination for election by the Company’s
shareholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company (as such terms are used in Rule 14a-11 of Regulation 14A, or any
successor section, promulgated under the Exchange Act); or

 

(iii) Approval by the shareholders of the Company of a reorganization, merger or
consolidation (a “Business Combination”), in each case, with respect to which
all or substantially all holders of the Outstanding Capital Stock and Voting
Securities immediately prior to such Business Combination do not, following such
Business Combination, beneficially own, directly or indirectly, in substantially
the same proportions, more than sixty percent (60%) of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from the Business
Combination; or

 

(iv) A complete liquidation or dissolution of the Company; or

 

15

 



 

(v) A sale or other disposition of all or substantially all of the assets of the
Company other than to a corporation with respect to which, following such sale
or disposition, more than sixty percent (60%) of the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors are then
owned beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Capital Stock or Voting Securities immediately prior to such sale or
disposition in substantially the same proportions as their ownership of the
Outstanding Capital Stock and Voting Securities, as the case may be, immediately
prior to such sale or disposition.

 

6.2 Continued Employment Beyond the Expiration of the Employment Term. Unless
the parties otherwise agree in writing, continuation of Executive’s employment
with the Company beyond the Termination Date shall be deemed an employment at
will and shall not be deemed to extend any of the provisions of this Agreement
and Executive’s employment may thereafter be terminated at will by either
Executive or the Company; provided that the provisions of Section 12 of this
Agreement shall survive any termination of this Agreement or Executive’s
termination of employment hereunder.

 

7. Mitigation of Damages. Executive shall not be required to mitigate damages or
the amount of any payment provided for under this Agreement by seeking other
employment or otherwise after the termination of her employment hereunder, and
any amounts earned by Executive, whether from self-employment, as a common-law
employee or otherwise, shall not reduce the amount of any payments otherwise
payable to her.

 

16

 



 

8. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

 

To the Company:

 

Adhera Therapeutics, Inc.

4721 Emperor Boulevard, Suite 350

Durham, North Carolina 27703

Attn: Chief Executive Officer

 

with a copy to:

 

Pryor Cashman LLP

7 Times Square (Times Square Tower)

New York, NY 10036

Attn: Lawrence Remmel, Esq.

 

To Executive:

 

Rhonda Stanley

8232 Mangum Dairy Road

Wake Forest, N.C. 27587

 

with a copy to:

 

Ellis & Winters LLP

Post Office Box 33550

Raleigh, NC 27636

Attn: Kelly Margolis Dagger, Esq.

 

Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third business day after the
actual date of mailing shall constitute the time at which notice was given.

 

17

 



 

9. Separability; Legal Fees. If any provision of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect. Each party shall bear the costs of any legal
fees and other fees and expenses which may be incurred in respect of enforcing
its respective rights under this Agreement.

 

10. Assignment. This contract shall be binding upon and inure to the benefit of
the heirs and representatives of Executive and the assigns and successors of the
Company, but neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise subject to hypothecation by Executive (except
by will or by operation of the laws of intestate succession) or by the Company,
except that the Company may assign this Agreement to any successor (whether by
merger, purchase or otherwise) to the stock, assets or businesses of the
Company.

 

11. Amendment. This Agreement may only be amended by written agreement of the
parties hereto.

 

12. Nondisclosure of Confidential Information; Non-Disparagement;
Non-Competition.

 

(a) Executive shall not, without the prior written consent of the Company, use,
divulge, disclose or make accessible to any other person, firm, partnership,
corporation or other entity any Confidential Information (as defined below)
pertaining to the business of the Company or any of its affiliates, except (i)
while employed by the Company, in the business of and for the benefit of the
Company, or (ii) when required to do so by a court of competent jurisdiction, by
any governmental agency having supervisory authority over the business of the
Company, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order Executive to divulge, disclose or
make accessible such information. For purposes of this Section 12(a),
“Confidential Information” shall mean non-public information concerning the
financial data, strategic business plans, product development (or other
proprietary product data), customer lists, marketing plans and other non-public,
proprietary and confidential information of the Company or its affiliates (the
“Restricted Group”) or customers, that, in any case, is not otherwise available
to the public (other than by Executive’s breach of the terms hereof).

 

18

 



 

(b) During the Term and for six (6) months thereafter, Executive agrees that,
without the prior written consent of the Company, she will not, directly or
indirectly, either as principal, manager, agent, consultant, officer, director,
stockholder, partner, investor, lender or employee or in any other capacity,
carry on, be engaged in or have any financial interest in, any business which is
in competition with any business of the Restricted Group.

 

(c) During the Term and for twenty-four (24) months thereafter, Executive agrees
that, without the prior written consent of the Company, she will not, directly
or indirectly, on her own behalf or on behalf of any person, firm or company,
(A) solicit or offer employment to any person who has been employed by the
Restricted Group at any time during the 12 months immediately preceding such
solicitation, and (B) solicit, call upon, or otherwise communicate in any way
with any client, customer, prospective client or prospective customer of the
Company or of any member of the Restricted Group for the purposes of causing or
of attempting to cause any such person to purchase products sold or services
rendered by the Company or by any member of the Restricted Group from any person
other than the Company or any member of the Restricted Group.

 

(d) Executive agrees that she will not, directly or indirectly, individually or
in concert with others, engage in any conduct or make any statement that is
likely to have the effect of undermining or disparaging the reputation of the
Company or any member of the Restricted Group, or their good will, products, or
business opportunities, or that is likely to have the effect of undermining or
disparaging the reputation of any officer, director, agent, representative or
employee, past or present, of the Company or any member of the Restricted Group.

 

19

 



 

(e) For purposes of this Section 12, a business shall be deemed to be in
competition with the Restricted Group if it is principally involved in the
purchase, sale or other dealing in any property or the rendering of any service
purchased, sold, dealt in or rendered by the Restricted Group as a material part
of the business of the Restricted Group within the same geographic area in which
the Restricted Group effects such purchases, sales or dealings or renders such
services. Nothing in this Section 12 shall be construed so as to preclude
Executive from investing in any publicly or privately held company, provided
Executive’s beneficial ownership of any class of such company’s securities does
not exceed 1% of the outstanding securities of such class.

 

(f) Executive and the Company agree that this covenant not to compete is a
reasonable covenant under the circumstances, and further agree that if in the
opinion of any court of competent jurisdiction such restraint is not reasonable
in any respect, such court shall have the right, power and authority to excise
or modify such provision or provisions of this covenant as to the court shall
appear not reasonable and to enforce the remainder of the covenant as so
amended. Executive agrees that any breach of the covenants contained in this
Section 12 would irreparably injure the Company. Accordingly, Executive agrees
that the Company may, in addition to pursuing any other remedies it may have in
law or in equity, cease making any payments otherwise required by this Agreement
and obtain an injunction against Executive from any court having jurisdiction
over the matter restraining any further violation of this Agreement by
Executive.

 

(g) Notice of Immunity Under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016. Notwithstanding any other provision of
this Agreement:

 

20

 



 

(i) Executive will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that is made: (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (B) in a complaint or other
document that is filed under seal in a lawsuit or other proceeding.

 

(ii) If Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the Company’s trade secrets
to his or her attorney and use the trade secret information in the court
proceeding if Executive: (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.

 

13. Beneficiaries; References. Executive shall be entitled to select (and
change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death, and may change such election, in either case by giving the
Company written notice thereof. In the event of Executive’s death or a judicial
determination of her incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to her beneficiary, estate or other
legal representative. Any reference to the masculine gender in this Agreement
shall include, where appropriate, the feminine.

 

14. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations. In particular, the
provisions of Section 12 hereunder shall remain in effect as long as is
necessary to give effect thereto.

 

21

 



 

15. Governing Law; Jurisdiction; Disputes; Fees. This Agreement shall be
construed, interpreted and governed in accordance with the laws of the State of
North Carolina, without reference to rules relating to conflicts of law. In the
event of any controversy arising out of or relating to this Agreement, or any
breach thereof, the parties shall first use their diligent and good faith
efforts to resolve the dispute by exchanging relevant information and
negotiating in good faith. If such dispute resolution efforts are unsuccessful,
the parties to this Agreement agree to participate in non-binding mediation. Any
party may, by written notice to the other parties, require that the parties
participate in non-binding mediation to attempt to resolve such dispute. Such
mediation shall be conducted in either Raleigh, North Carolina or Greensboro,
North Carolina and shall be administered by a mediator mutually acceptable to
the Company and Executive, but absent their mutual agreement, by a mediator
selected by the American Arbitration Association (“AAA”) and administered by AAA
in accordance with its then-existing Employment Arbitration Rules and Mediation
Procedures. Any suit with respect to this Agreement will be brought in the
federal or state courts in the State of North Carolina, and Executive agrees and
submits to the personal jurisdiction and venue thereof. Executive irrevocably
waives any objection she may have to the venue of any such suit brought in such
court and any claim that such suit has been brought in an inconvenient forum.
Each party shall bear her or its own costs incurred in connection with enforcing
its rights under this Agreement, including attorney fees.

 

16. Effect on Prior Agreements. This Agreement contains the entire understanding
between the parties hereto and supersedes in all respects any prior or other
agreement or understanding between the Company or any affiliate of the Company
and Executive. Under no circumstances shall Executive be entitled to any other
severance payments or benefits of any kind, except for the payments and benefits
described herein.

 

17. Withholding. The Company shall be entitled to withhold from payment any
amount of withholding required by law.

 

22

 

 



18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original.

 

19. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Code (“Section 409A”), and the parties hereby agree to amend
this Agreement as and when necessary or desirable to conform to or otherwise
properly reflect any guidance issued under Section 409A after the date hereof
without violating Section 409A. In case any one or more provisions of this
Agreement fails to comply with the provisions of Section 409A, the remaining
provisions of this Agreement shall remain in effect, and this Agreement shall be
administered and applied as if the non-complying provisions were not part of
this Agreement. The parties in that event shall endeavor to agree upon a
reasonable substitute for the non-complying provisions, to the extent that a
substituted provision would not cause this Agreement to fail to comply with
Section 409A, and, upon so agreeing, shall incorporate such substituted
provisions into this Agreement. In no event whatsoever shall the Company be
liable for any additional tax, interest or penalty that may be imposed on
Executive by Section 409A or damages for failing to comply with Section 409A. A
termination of Executive’s employment hereunder shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amount or benefit constituting “deferred compensation” under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” In the event that any payment or benefit made hereunder or under
any compensation plan, program or arrangement of the Company would constitute
payments or benefits pursuant to a non-qualified deferred compensation plan
within the meaning of Section 409A and, at the time of Executive’s “separation
from service” Executive is a “specified employee” within the meaning of Section
409A, then any such payments or benefits shall be delayed until the six-month
anniversary of the date of Executive’s “separation from service”. Each payment
made under this Agreement shall be designated as a “separate payment” within the
meaning of Section 409A. All reimbursements and in-kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A. All reimbursements for expenses paid pursuant hereto
that constitute taxable income to Executive shall in no event be paid later than
the end of the calendar year next following the calendar year in which Executive
incurs such expense or pays such related tax. Unless otherwise permitted by
Section 409A, the right to reimbursement or in-kind benefits under this
Agreement shall not be subject to liquidation or exchange for another benefit
and the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, respectively, in any other
taxable year.

 

[remainder of page intentionally left blank; signature page follows]

 

23

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

ADHERA THERAPEUTICS, INC.



          By: /s/ Nancy R. Phelan   Date: October 29, 2019 Name: Nancy R. Phelan
    Title: CEO    

 

/s/ Rhonda Stanley   Date: October 29, 2019 Rhonda Stanley    

 

24

 

 